 



Exhibit 10.4
AMENDMENT NUMBER 3
TO AMENDED AND RESTATED LOAN AGREEMENT
          THIS AMENDMENT NUMBER 3, dated as of April 30, 2004 (this “Amendment”)
to the Amended and Restated Loan Agreement, dated as of March 7, 2003 (as
amended or supplemented from time to time as permitted thereby, the “Loan
Agreement”), among CF LEASING LTD., a company with limited liability organized
and existing under the laws of Bermuda (together with its successors and
permitted assigns, the “Borrower”), FORTIS BANK (NEDERLAND) N.V., a Naamloze
Vennootschap (“Fortis”), as agent on behalf of the Lenders (in such capacity,
the “Agent”), BTM CAPITAL CORPORATION (“BTMCC”), a Delaware corporation and, the
financial institutions from time to time party hereto (each, including Fortis
and BTMCC, a “Lender” and collectively, the “Lenders”).
W I T N E S S E T H:
          WHEREAS, the parties have previously entered into the Loan Agreement,
dated as of September 18, 2002, as amended and restated as of March 7, 2003, the
Amendment Number 1 thereto, dated as of October 15, 2003 and the Amendment
Number 2 thereto, dated as of March 4, 2004;
          WHEREAS, the parties desire to further amend the Loan Agreement in
order to extend the Conversion Date from April 30, 2004 to May 31, 2004;
          NOW THEREFORE, in consideration of the premises and mutual covenants
herein contained, the parties hereto agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used in this Amendment and
not otherwise defined herein shall have the meanings assigned in the Loan
Agreement.
          SECTION 2. Full Force and Effect. Other than as specifically modified
hereby, the Loan Agreement shall remain in full force and effect in accordance
with the terms and provisions thereof and is hereby ratified and confirmed by
the parties hereto.
          SECTION 3. Amendment to the Loan Agreement. Effective upon the date
hereof, following the execution and delivery hereof, the definition of
Conversion Date in Section 101 of the Loan Agreement is hereby amended in its
entirety to read as follows:
     “Conversion Date: With respect to the Commitment of any Lender, the earlier
to occur of (i) May 31, 2004 (as such date may be extended in accordance with
Section 201(f)) and (ii) the date on which an Early Amoritization Event
initially occurs.”
          SECTION 4. Representations, Warranties and Covenants.
          The Borrower hereby confirms that each of the representations,
warranties and covenants set forth in Articles V and VI of the Loan Agreement
are true and correct as of the date first written above with the same effect as
though each had been made as of such date, except to the extent that any of such
representations and warranties expressly relate to earlier dates.

 



--------------------------------------------------------------------------------



 



Exhibit 10.4
          SECTION 5. Effectiveness of Amendment; Terms of this Amendment.
          (a) This Amendment shall become effective as of the date first written
above.
          (b) This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.
          (c) On and after the execution and delivery hereof, (i) this Amendment
shall be a part of the Loan Agreement, and (ii) each reference in the Loan
Agreement to “this Agreement” or “hereof”, “hereunder” or words of like import,
and each reference in any other document to the Loan Agreement shall mean and be
a reference to the Loan Agreement as amended or modified hereby.
          SECTION 6. Execution in Counterparts. This Amendment may be executed
by the parties hereto in separate counterparts, each of which shall be deemed to
be an original and all of which shall constitute together but one and the same
agreement.
          SECTION 7. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICT
OF LAW PRINCIPLES; PROVIDED THAT SECTION 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW SHALL APPLY, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
          SECTION 8. Consent to Jurisdiction. ANY LEGAL SUIT, ACTION OR
PROCEEDING AGAINST THE AGENT ARISING OUT OF OR RELATING TO THIS LOAN AGREEMENT,
OR ANY TRANSACTION CONTEMPLATED HEREBY, MAY BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN THE CITY AND COUNTY OF NEW YORK, STATE OF NEW YORK AND THE AGENT
AND THE BORROWER EACH HEREBY WAIVE ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND, SOLELY
FOR THE PURPOSES OF ENFORCING THIS LOAN AGREEMENT, EACH AGENT AND THE BORROWER
EACH HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY
SUCH SUIT, ACTION OR PROCEEDING. THE AGENT AND THE BORROWER HEREBY IRREVOCABLY
APPOINTS AND DESIGNATES CT CORPORATION SYSTEMS, HAVING AN ADDRESS AT 111 EIGHTH
AVENUE, NEW YORK, NEW YORK, 10011, ITS TRUE AND DULY AUTHORIZED AGENT FOR THE
LIMITED PURPOSE OF RECEIVING AND FORWARDING LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, AND THE AGENT AND THE BORROWER EACH AGREE THAT SERVICE OF
PROCESS UPON SUCH PARTY SHALL CONSTITUTE PERSONAL SERVICE OF SUCH PROCESS ON
SUCH PERSON. PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402, THE
AGENT AND THE BORROWER SHALL EACH MAINTAIN THE DESIGNATION AND APPOINTMENT OF
SUCH AUTHORIZED AGENT UNTIL ALL AMOUNTS PAYABLE UNDER THIS LOAN AGREEMENT SHALL
HAVE BEEN PAID IN FULL. IF SUCH AGENT SHALL CEASE TO SO ACT, THE AGENT OR THE
BORROWER,

 



--------------------------------------------------------------------------------



 



Exhibit 10.4
AS THE CASE MAY BE, SHALL IMMEDIATELY DESIGNATE AND APPOINT ANOTHER SUCH AGENT
SATISFACTORY TO THE AGENT AND SHALL PROMPTLY DELIVER TO THE AGENT EVIDENCE IN
WRITING OF SUCH OTHER AGENT’S ACCEPTANCE OF SUCH APPOINTMENT.
          SECTION 9. No Novation. Notwithstanding that the Loan Agreement is
hereby amended by this Amendment as of the date hereof, nothing contained herein
shall be deemed to cause a novation or discharge of any existing indebtedness of
the Borrower under the Loan Agreement, or the security interest in the
Collateral created thereby.
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



Exhibit 10.4
          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Amendment on the date first above written.

                  CF LEASING LTD.    
 
           
 
  By:   /s/ PETER J. YOUNGER    
 
                Name: Peter J. Younger         Title: Director    

Amendment No. 3 to A&R Loan Agt.

 



--------------------------------------------------------------------------------



 



Exhibit 10.4

                  FORTIS BANK (NEDERLAND) N.V., as Agent and a Lender    
 
           
 
  By:   /s/ M. A. N. VAN LACUM    
 
                Name: M. A. N. van Lacum         Title: Director    
 
           
 
  By:   /s/ MERIJN ZONDAG    
 
                Name: Merijn Zondag         Title: Director    

Amendment No. 3 to A&R Loan Agt.

 



--------------------------------------------------------------------------------



 



Exhibit 10.4

                  BTM CAPITAL CORPORATION, as a Lender    
 
           
 
  By:   /s/ JOHN F. McCARTHY    
 
                Name: John F. McCarthy
        Title: Vice President    

         
 
  Address:   111 Huntington Avenue, Suite 400
 
      Boston, MA 02199
 
       
 
  Attention:   Vice President — Administration
 
  Facsimile:   (617) 345-1444
 
  Telephone:   (617) 345-5727

Amendment No. 3 to A&R Loan Agt.

 